United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:July 2, 2010 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-05558 Katy Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1277589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 305 Rock Industrial Park Drive, Bridgeton, Missouri63044 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (314) 656-4321 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at July 31, 2010 Common Stock, $1 Par Value 7,951,176 Shares KATY INDUSTRIES, INC. FORM 10-Q July 2, 2010 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets July 2, 2010 (unaudited) and December 31, 2009 Condensed Consolidated Statements of Operations For the Three and Six Months Ended July 2, 2010 and July 3, 2009 (unaudited) 5 Condensed Consolidated Statements of Cash Flows For the Six Months Ended July 2, 2010 and July 3, 2009 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. (REMOVED AND RESERVED) 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 index PART IFINANCIAL INFORMATION Item 1.Financial Statements KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JULY 2, 2010 (UNAUDITED) AND DECEMBER 31, 2009 (Amounts in Thousands) ASSETS July 2, December 31, CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventories, net Other current assets Total current assets OTHER ASSETS: Goodwill Intangibles, net Other Total other assets PROPERTY AND EQUIPMENT Land and improvements Buildings and improvements Machinery and equipment Less - Accumulated depreciation ) ) Property and equipment, net Total assets $ $ See Notes to Condensed Consolidated Financial Statements. 3 index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JULY 2, 2010 (UNAUDITED) AND DECEMBER 31, 2009 (Amounts in Thousands, Except Share Data) LIABILITIES AND STOCKHOLDERS’ EQUITY July 2, December 31, CURRENT LIABILITIES: Accounts payable $ $ Book overdraft Accrued compensation Accrued expenses Current maturities of long-term debt Revolving credit agreement Total current liabilities LONG-TERM DEBT, less current maturities - OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (Note 9) STOCKHOLDERS’ EQUITY 15% Convertible preferred stock, $100 par value; authorized 1,200,000 shares; issued and outstanding 1,131,551 shares; liquidation value $113,155 Common stock, $1 par value; authorized 35,000,000 shares; issued 9,822,304 shares Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Treasury stock, at cost, 1,871,128 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JULY 2, 2, 2009 (Amounts in Thousands, Except Per Share Data) (Unaudited) Three Months Ended Six Months Ended July 2, July 3, July 2, July 3, Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Severance, restructuring and related charges - - Loss on sale or disposal of assets - 12 - 12 Operating loss ) Interest expense ) Other, net 78 5 Income (loss) before income tax benefit ) ) ) Income tax benefit Net income (loss) $ $ ) $ ) $ ) Net income (loss) per share of common stock: Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) Weighted average common shares outstanding: Basic Diluted See Notes to Condensed Consolidated Financial Statements. 5 index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JULY 2, 2, 2009 (Amounts in Thousands) (Unaudited) July 2, July 3, Cash flows from operating activities: Net loss $ ) $ ) Depreciation Amortization of intangible assets Write-off and amortization of debt issuance costs Stock-based compensation 25 Loss on sale or disposal of assets - 12 Gain on settlement of existing obligation ) - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories 97 Other assets ) Accounts payable Accrued expenses ) Other ) ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets - 2 Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings on revolving loans 47 Decrease in book overdraft ) ) Proceeds from term loans - Repayments of term loans ) ) Direct costs associated with debt facilities ) - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash 85 ) Net increase in cash Cash, beginning of period Cash, end of period $ $ See Notes to Condensed Consolidated Financial Statements. 6 index KATY INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.SIGNIFICANT ACCOUNTING POLICIES Consolidation Policy and Basis of Presentation – The condensed consolidated financial statements include the accounts of Katy Industries, Inc. and subsidiaries in which it has a greater than 50% voting interest or significant influence, collectively “Katy” or the “Company”.All significant intercompany accounts, profits and transactions have been eliminated in consolidation.The Condensed Consolidated Balance Sheet at July 2, 2010 and the related Condensed Consolidated Statements of Operations for the three and six months ended July 2, 2010 and July 3, 2009 and Cash Flows for the six months ended July 2, 2010 and July 3, 2009 have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial condition, results of operations and cash flows of the Company for the interim periods.Interim results may not be indicative of results to be realized for the entire year.The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management’s discussion and analysis of financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.The Condensed Consolidated Balance Sheet as of December 31, 2009 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States (“GAAP”). Fiscal Year – The Company operates and reports using a 4-4-5 fiscal year which always ends on December 31.As a result, December and January do not typically consist of five and four weeks, respectively.The three and six months ended July 2, 2010 consisted of 64 shipping days and 128 shipping days, respectively, and the three and six months ended July 3, 2009 consisted of 62 shipping days and 128 shipping days, respectively. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Inventories – The components of inventories are as follows (amounts in thousands): July 2, December 31, Raw materials $ $ Finished goods Inventory reserves ) ) LIFO reserve ) ) $ $ At July 2, 2010 and December 31, 2009, approximately 59% and56%, respectively, of Katy’s inventories were accounted for using the last-in, first-out (“LIFO”) method of costing, while the remaining inventories were accounted for using the first-in, first-out (“FIFO”) method.Current cost, as determined using the FIFO method, exceeded LIFO cost by $4.0 million and $3.5 million at July 2, 2010 and December 31, 2009, respectively. Share-Based Payment – Compensation cost recognized during the three and six months ended July 2, 2010 and July 3, 2009 includes: a) compensation cost for all stock options granted subsequent to January 1, 2006, based on the grant date fair value amortized over the options’ vesting period and b) compensation cost for outstanding stock appreciation rights (“SARs”) as of July 2, 2010 and July 3, 2009 based on the July 2, 2010 and July 3, 2009 fair value, respectively. 7 index Compensation expense (income) is included in selling, general and administrative expense in the Condensed Consolidated Statements of Operations.The components of compensation expense (income) are as follows (amounts in thousands): Three Months Ended Six Months Ended July 2, July 3, July 2, July 3, Stock option expense $ 53 $ $ $ Stock appreciation right (income) expense ) ) (8
